861 F.2d 264Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Walker LAMB, Petitioner-Appellant,v.John B. TAYLOR, Edward W. Murray, Attorney General ofVirginia, Respondents- Appellees.
No. 88-6717.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1988.Decided Sept. 26, 1988.

David Walker Lamb, appellant pro se.
William W. Muse, Office of Attorney General, for appellees.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
David Walker Lamb seeks to appeal the order of the United States Magistrate refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate.  Lamb v. Taylor, C/A No. 88-230-R (E.D.Va. June 28, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.